GILBERT, Circuit Judge
(dissenting). The opinion of the majority of this court is based upon what was said, rather than what was decided, in Beecher v. Wetherby, 95 U. S. 517, 24 L. Ed. 440. There was under consideration in that case the act for the admission of the state of Wisconsin, of date August 6, 1846 (9 Stat. 58, c#. 89, § 6), which provided—
“that section numbered 16 in every township of the public lands in said state, and where such section has been sold or otherwise disposed of, other lands equivalent thereto, and as contiguous as may be, shall be granted to said state for the use of schools.”
The section 16 which was in controversy in that case had been included in lands occupied by the Menomonee Indians, which they had held under treaty since 1825. In 1848 they ceded certain of their lands, and there was set apart to them by the President a portion thereof, which included the land in controversy. The Legislature of Wisconsin by a joint resolution of February 1, 1853 (Laws 1853, p. 110) declared its assent that the Indians remain on the tract so set apart to them. *37Under the act of Congress of February 6, 1871 (16 Stat. 404, c. 38) the lands so set apart were directed to be sold for the benefit of the Indians, and upon such sale the plaintiff obtained patents to section 16. In the meantime, in 1854, the lands had been surveyed. The court held the plaintiff’s patents void, and ruled that the grant to the state had attached upon the identification of the land by the survey of 1854, subject only to the Indian’s right of occupancy; that when that was extinguished the title of the state was complete. In Minnesota v. Hitchcock, 185 U. S. 373, 22 Sup. Ct. 650, 46 L. Ed. 954, the court thus stated the purport of the decision in Beecher v. Wetherby:
“The ruling was that the United States held the fee, subject only to the Indian right of occupancy; that by the school land section in the Enabling Act there was a grant, or promise to grant, in either event to be taken as an appropriation of the fee to the state, subject to the Indian right of occupancy ; that the Indians had removed from the lands and had received other lands for their occupation; and hence all Indian rights had ceased.”
The essential difference between Beecher v. Wetherby and the case at bar is that in the latter there had been no survey or identification of the lands at the time when they were set apart for a reservation, and I submit that the decision of the present case is controlled by the principle stated in Heydenfeldt v. Daney Gold, etc., Co., 93 U. S. 634, 23 L. Ed. 995. In that case the provision of the Enabling Act for the admission of Nevada of March 21, 1864 (13 Stat. 30, c. 36), as to school lands, declared that they “shall be, and are, hereby granted.” The lands had not then been surveyed, nor had Congress then authorized any disposition of the public lands within that territory. It was held, notwithstanding that there were words .of present grant in the act, the intention was to grant such school lands as at the time of survey and identification had not been disposed of. The court said :
“Until the status of the lands was fixed by a survey, and they were capable of identification, Congress reserved absolute power over them.”
And again:
“It is quite certain that the language of the qualification was intended to protect the state against a loss that might happen through the action of Congress in selling or disposing of the public domain.”
It is contended that the decision in that case was based upon the fact that the territory of Nevada was a mining country, that Congress must have intended that the mineral land should remain subject to discovery, entry, and exploitation,- and that those features distinguish the Nevada act from all others. But that decision has been recognized, both by the Supreme Court and by the Land Department, as settling general principles applicable to other school land grants. It is true that the case was not mentioned or discussed in the opinion in Beecher v. Wetherby, but it was cited in the brief of counsel, and it is in entire harmony with what was actually decided, in that case. In New York Indians v. United States, 170 U. S. 1, 18, 18 Sup. Ct. 531, 534 (42 L. Ed. 927)) the court cited the Heydenfeldt Case, and, after quoting the language of the grant to Nevada said:
“These words were held, under the peculiar language of the act, not to constitute a grant in prsesenti, but an inchoate and incomplete grant until the *38premises were surveyed by the United States, and the survey properly approved.”
In Minnesota v. Hitchcock the court said:
“As in Heydenfeldt v. Daney Gold & Silver Mining Co., supra, priority was given to a mining entry over the state’s school right, so here, in terms, preference is given to private entries, town-site entries, or reservations for public uses. In other words, the act of admission with its clause in respect to school lands was not a promise by Congress that under all circumstances, either then or in the future, these specific school sections were or should become the property of the state. The possibility of other disposition was contemplated, the right of Congress to pjake it was recognized, and provision made for a selection of other lands in lieu thereof. In this connection may also be noticed the act of February 28, 1891 (26 Stat. 796, c. 884 [U. S. Comp. St. 1901, p. 1881]), although passed after the approval of .the agreement for the- cession of these lands by the Indians. That act in terms authorized the selection of other lands ‘where sections sixteen or thirty-six are mineral land, or are included within any Indian, military, or other reservation, or are otherwise disposed of by the United States.”
The grant to Minnesota which was construed in that case is identical in language with the grant to the state of Oregon, and the construction which the court placed upon it is, it seems to me, absolutely conclusive of the question which is presented on this appeal.
The general intention and policy of congressional grants of school lands to the states, and the construction which Congress placed upon its grants, is shown in its legislation on the same subject subsequent to the grant to the state of Oregon, legislation which clearly indicates that Congress did not consider that by virtue of those grants it had wholly parted with title and control of the school lands. Twelve days after the date of the grant to Oregon, Congress enacted:
“That where settlements, with a view to pre-emption, have been made before the survey of the lands in the field which shall be found to have been made on sections sixteen or thirty-six, said sections shall be subject to the pre-emption claim of such settler; and if they, or either of them, shall have been or shall be reserved or pledged for the use of schools or colleges in the state oí- territory in which the lands lie, other lands of like quantity are hereby appropriated in lieu, of such as may be patented by pre-emptors.” Act Feb. 26, 1869, c. 58, 11 Stat. 885.
This act was subsequently embodied in section 2275 of the Revised Statutes, and by the act of February 28, 1891 (26 Stat. 796, c. 384 [U. S. Comp. St. 1901, p. 1381]), it was amended by inserting the following:
“And other lands of equal acreage are also hereby appropriated and granted, and may be selected by said state or territory where sections 16 or 36 are mineral land, or are included within any Indian, military, or other reservation, or are otherwise disposed of by the United States,” etc.
The decisions of the Secretary of the Interior relating to public lands have uniformly followed the rule of the Heydenfeldt Case. In State of Colorado, 6 Land Dec. Dept. Int. 412, Secretary Lamar, referring to the act of February 28, 1861 (12 Stat. 172, c. 59), which provided a temporary government for the territory of Colorado, “that when the land in the said territory shall be surveyed, under the direction of the government of the United States, preparatory to bringing the same into market, sections numbered sixteen and thirty-six in each township in said territory shall be and the same are hereby reserved for the purpose *39of being applied to schools in the states hereafter to be erected out of the same,” said:
“It is evident from the very terms of the grant that Congress intended to grant to Colorado (and the same is true of other states) two sections for every township in the state, to be taken of the sixteenth and thirty-sixth sections, where such sections at the time of survey have not been sold or otherwise disposed of; and, where at the time of survey such sections have been sold or disposed of, then other lands equivalent thereto, and as contiguous as may be, are granted to said state in lieu of the sixteenth and thirty-sixth' sections.”
In Gregg v. State of Colorado, 15 L. D. 151, Secretary Nobel said of the Heydenfeldt Case:
“The principle, distinctly announced by the court, is that until the status of the land is actually fixed by survey, as shown by the township plat, so that the grant may attach to the specific section, the government has the absolute power to dispose of it as a part of the public domain, and to provide for its disposal in any manner that may promote the public interest.”
In State of Oregon, 41 Land Dec. Dept. Int. 259, concerning section 2275 of the Revised Statutes, as amended by the act of February 28, 1891, it was said:
“It is clear from this section that title does not pass to the state until survey, nor to reserved lands until the reservation is vacated and the land restored to the public domain. Until such event the right of the state is merely expectant, or inchoate, and though it may stand upon such expectant right and await release of the land from reservation and its restoration to the public domain, it has no title it can convey or right it can assign.”
In Boise National Forest, 38 Land Dec. Dept. Int. 224, construing the act of July 3, 1890 (26 Stat. 215, c. 656), providing for the admission of Idaho into the Union, “that sections numbered sixteen and thirty-six in every township of said state, and where such sections, or any parts thereof, have been sold or otherwise disposed of by or under the authority of any act of Congress, other lands equivalent thereto, in legal subdivisions of not less than one-quarter section, and as contiguous as may be to the section in lieu of which the same is taken, are hereby granted to said state for the support of common schools,” it was held that the withdrawal of certain lands upon the application of the Governor of Idaho for a survey of the lands under the act of August 18, 1894, did not operate to remove them from the jurisdiction of thé United States by reason of the provision contained in the President’s proclamation, excepting from the effect thereof all lands which might have been, prior to the date of the proclamation, embraced in any legal entry or covered by any lawful filing duly of record. In State of Florida, 38 Land Dec. Dept. Int. 350, it was said:
“This department and the courts have uniformly held that the grant of school sections in place does not attach to any particular tract of land until the same is identified by survey. See Heydenfeldt v. Daney Gold & Silver Mining Co., 93 U. S. 634 [23 L. Ed. 995]; Minnesota v. Hitchcock, 185 U. S. 373 [22 Sup. Ct. 650, 46 L. Ed. 954]."
Under the acts for the admission of the states of North Dakota, South Dakota, Montana, and Washington, the policy of congressional legislation in regard to the granting of school lands to the states was still more clearly expressed i® a proviso—
*40"that the sixteenth and thirty-sixth sections embraced in permanent reservations for national purposes shall not, at any time, be subject to the grants nor to the indemnity provisions of this act, nor shall any lands embraced in the Indian, military, or other reservations of any character be subject to the grants or to the indemnity provisions of this act until the reservation shall have been extinguished and such lands be restored to, and become a part of, the public domain.” Act Feb. 22, 18S9, c. 180, 25 Stat. 679.
I submit that the decree should be affirmed.